Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after reviewing Applicant's arguments, the prior art made of record does not teach or suggest that at least one reflective optical element is carried by and secured to the bond head assembly.
Applicant’s Admitted Prior Art (AAPA) discloses a bond head assembly for a bonding machine comprising a body portion, a bonding tool for bonding a semiconductor element to a substrate, the bonding tool being secured to the body portion and a vision system. AAPA does not teach or suggest that at least one reflective optical element is carried by and secured to the bond head assembly.
Capewell (US 2004/0061346) discloses a system and method for performing simultaneous precision die bond of photonic components onto a single substrate where at least 
Dupuis (US Patent 4,037,772) discloses an ultrasonic wobble-bonding apparatus for bonding leads of lead frames that has a bonding tool attached to a support member which is mounted on a double axis pivot or trunnion in turn mounted on a sector bearing. Dupuis does not teach or suggest that at least one reflective optical element is carried by and secured to the bond head assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746